Title: Madison’s “Helvidius” Essays, 24 August–18 September 1793 (Editorial Note)
From: 
To: 


Editorial Note
A mixture of morality and political expediency was brewing on the American political scene during the summer of 1793. A full-strength potion known as the two-party system was about to emerge, giving form and content to the contests first fought in the ratification struggle of 1787–88. The catalytic agent was the French Revolution and its aftermath, for President Washington’s Neutrality Proclamation posed a dilemma to JM and his political colleagues who were sympathetic to French republicanism. To them, the 1778 alliance with France was still in force and obligated the United States to defend the French West Indies. They welcomed the abolition of the monarchy and felt little remorse at the execution of their erstwhile benefactor, Louis XVI. JM himself accepted honorary French citizenship from the revolutionary regime. American Republicans viewed neutrality as dishonorable: an abandonment of political principles and treaty obligations, dictated by the Federalists’ desire to maintain profitable trade with the belligerent European powers, particularly Great Britain. Yet they were bound by personal loyalty and political expediency to avoid a direct attack on Washington.
Domestic politics polarized as the new French minister to the United States, Edmond Charles Genet, indiscreetly mocked the president’s proclamation by passing out military commissions and letters of marque to American citizens. Hamilton entered the fray with his “Pacificus” essays, charging Republicans with subordinating American foreign policy to French interests. Washington’s proclamation had scrupulously avoided the term “neutrality,” but the treasury secretary defended the document by giving it a Federalist interpretation and arguing for a suspension of the French treaty. Jefferson was alarmed, not least because Hamilton—safely disguised under a pseudonym—was publicly airing confidential cabinet discussions.
American military and naval strength was no match for that of the European belligerents, and Republicans opposed a naval armament and a standing army. The president’s foreign policy, moreover, enjoyed wide political support. In these circumstances, the secretary of state accepted the necessity of a de facto neutrality. To Jefferson, however, the administration’s headlong announcement of neutrality threw away a trump card in negotiations with the British for the commercial treaty that the American government had so long desired: “I now think it extremely possible that Hammond [the British minister to the United States] might have been instructed to have asked it, & to offer the broadest possible neutral privileges, as the price, which was exactly the price I wanted that we should contend for.” Jefferson lamented that “none but mere bunglers & brawlers have for some time past taken the trouble to answer any thing.” Without an authoritative reply to Hamilton, Jefferson insisted, “his doctrine will therefore be taken for confessed. For god’s sake, my dear Sir, take up your pen, select the most striking heresies, and cut him to peices in the face of the public. There is nobody else who can & will enter the lists with him” (Jefferson to JM, 29 June 1793 [postscript of 30 June] and 7 July 1793).
Even as Jefferson was prevailing upon JM to defend the French alliance, he had come to recognize the necessity of dissociating Franco-American relations from Genet. The French minister had become a political liability. “Never in my opinion, was so calamitous an appointment made,” Jefferson wrote. “He will sink the republican interest if they do not abandon him” (Jefferson to JM, 7 July and 3 Aug. 1793 [partly in code]). Thus the challenge to JM was delicate and unenviable: affirm loyalty to Washington and avoid discussing the merits of neutrality, but question the constitutionality of declaring neutrality by executive proclamation; distance the Republicans from Genet, yet advocate American support for the French Revolution. He wrote with other disadvantages as well; while he could draw on his general knowledge of international law and his library at Montpelier, many source materials were unavailable in rural Virginia.
JM took up the task reluctantly: “I can truly say I find it the most grating one I ever experienced” (JM to Jefferson, 30 July 1793). He began work on the “Helvidius” essays by 22 July and completed them by 20 August. He was distracted by other literary duties; he consulted Monroe on drafting the Resolutions on Franco-American Relations of circa 27 August and editing John Taylor of Caroline’s Enquiry into the Principles and Tendency of Certain Public Measures. As a result of these limitations, JM was dissatisfied with his performance as “Helvidius.” He had his drafts copied by a friend or relative at Montpelier to preserve anonymity, then sent them to Jefferson in Philadelphia. He authorized his friend to do considerable editing, but the secretary of state was pleased with the work and made only minor changes. Jefferson arranged for their delivery to Federalist John Fenno’s Gazette of the United States. JM wanted his reply to appear in the same newspaper that had published “Pacificus.”
Though he was writing for the popular press, JM primarily aimed the “Helvidius” series to persuade an audience with an intellectual interest in politics, as he had done in The Federalist. “None but intelligent readers will enter into such a controversy,” he believed, “and to their minds it ought principally to be accomodated” (JM to Jefferson, 22 July 1793). For his pseudonym he chose the name of Helvidius Priscus, the first-century Roman leader who, as described by Tacitus, resisted the imperial regime. Because of the political constraints on his argument, JM focused on the issue of executive versus legislative control of foreign policy. In his treatment of war powers, he advocated legislative supremacy and strict construction of executive powers, doctrines which became hallmarks of Republican constitutional theory. To Federalists, JM seemed to have departed from the principles of strong central government that he had advocated only five years before. Yet he quoted “Publius” of 1788 to rebut “Pacificus” of 1793, implying that Hamilton himself had abandoned the constraints on executive power that had reassured readers of The Federalist. Thus the “Helvidius” essays revealed how much the issues and alignments of American politics had changed since the contest over the ratification of the Constitution. (For a recent discussion of the “Helvidius” essays in the context of political theory, see Richard Loss, introduction to Alexander Hamilton and James Madison, The Letters of Pacificus and Helvidius [1845; Delmar, N.Y., 1976 reprint], pp. ix–xv.)
